DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Jun 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21, 27-28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “a mount with a honing ring, and a honing ring for machining” in lines 3-4. This is confusingly worded and unclear, as the claim language introduces “a honing ring’ twice. This makes it unclear if there is a single honing ring or two honing rings. For the purposes of this examination, the above-quoted phrase will be interpreted as “mount with a honing ring for machining,” defining a single honing ring, as this appears to be applicant’s intent. 
Claims 13-21, 27-28, and 32 are rejected as indefinite due to their dependency upon rejected claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 3092935) in view of Litvin et al (US 6146253, previously cited).
Regarding claim 14, Daniel teaches a method for machining an internally toothed workpiece comprising providing a toothed honing machine having a mount (34) with a honing ring (104 in fig 5) for machining an externally toothed workpiece (shown in fig 5) inserted into the mount (col 3, line 70-col 4, lines 3), guiding at least a first region of at least one tool (106 in the case 106 is a honing tool; col 3, lines 73-75), that is at least partially made of a high-hardness cutting material (col 1, lines 16-20), along respective teeth of the internally toothed workpiece in order to carry out hard-fine machining of the teeth of the internally toothed workpiece (shown in fig 5; rotation described col 4, lines 1-3 causes movement along teeth).
While Daniel does not explicitly teach removing the honing ring from the mount and replacing it with the internally toothed workpiece, Daniel does teach the machine can be used with the internally toothed ring (104) on the mount being a honing tool or a workpiece (col 3, lines 73-75). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to remove the honing ring from the mount and clamp the internally toothed workpiece in its place, as this would be necessary to allow the machine to alternatively hone internal and external gear workpieces as desired by Daniel (col 1, lines 37-41; col 3, lines 59-75).
Daniel does not teach dressing at least a second region of the at least one tool simultaneously with the grinding step. Litvin teaches a method for machining a toothed workpiece including dressing a second region of at least one tool simultaneously with guiding a first region of the tool to machine the workpiece (col 3, lines 34-42; fig 5). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dress a second region of the tool of Daniel simultaneously with the machining at a first region in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Regarding claim 15, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel further teaches an internally toothed gearwheel with hardened tooth flanks (col 1, lines 20-22; “gear may be a hardened gear”) is chosen as the internally toothed workpiece. 
Claims 16-17 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Litvin as applied to claim 14 above, and further in view of Flaschberger et al  (US 2014/0287658, previously cited).
Regarding claims 16 and 27, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel does not teach a particular cutting material. Flaschberger teaches an abrasive machining tool at least partially made of a high hardness cutting material, wherein ceramically bonded ([00243]) polycrystalline diamond ([0200]) is chosen as the high hardness cutting material. It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use ceramically bonded polycrystalline diamond as the cutting material in the method of Daniel, as this material is known to be suitable for use in an abrasive tool for grinding hardened workpieces and particularly gears as taught by Flaschberger ([0298]; [0294]). 
Regarding claims 17 and 28, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel does not teach a particular cutting material. Flaschberger teaches an abrasive machining tool at least partially made of a high hardness cutting material, wherein ceramically bonded ([0243]) boron nitride ([0200]) is chosen as the high hardness cutting material. It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use ceramically bonded boron nitride as the cutting material in the method of Daniel, as this material is known to be suitable for use in an abrasive tool for grinding hardened workpieces and particularly gears as taught by Flaschberger ([0298]; [0294]). 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Litvin as applied to claim 14 above, and further in view of Asano (US 2002/0019195, previously cited).
Regarding claim 18, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel further teaches at least one externally toothed gearwheel-shaped tool is chosen as the at least one tool (fig 5; when element 106 is chosen as the tool; col 3, lines 73-75). Daniel is silent as to the relative breadth of the tool and workpiece. Asano teaches a method of machining an internally toothed workpiece wherein at least one tool (102) is broader than the internally toothed workpiece (103) by at least a two-fold factor (as shown in fig 4). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tool that is broader than the workpiece by at least a twofold factor in the method of Daniel, as this allows the tool to be reciprocated during grinding without losing contact with the workpiece, the reciprocation multiplying the grinding effect as taught by Asano ([0015]).
Regarding claim 19, Daniel, as modified, teaches all the limitations of claim 18 as described above. Daniel further teaches an axis intersection angle of the at least one tool with the internally toothed workpiece is modified so that the workpiece contacts the at least one tool at a predetermined point (col 2, lines 37-45).
Regarding claim 20, Daniel, as modified, teaches all the limitations of claim 18 as described above. Daniel does not teach displacing the at least one tool axially. Asano teaches a method of machining an internally toothed workpiece wherein at least one tool (102) is displaced axially along an axis running horizontally through a center point of the tool so that the internally toothed workpiece contacts the at least one tool at a predetermined point (fig 4; displacement indicated by arrow F). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to displace the at least one tool axially in the method of Daniel in order to multiply the grinding effect as taught by Asano ([0015]).
Claims 21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Litvin as applied to claim 14 above, and further in view of Prock (US 2018/0111209, previously cited). 
Regarding claim 21, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel does not teach the at least one tool having regions with different surface properties along a longitudinal axis of the tool and moving the at least one tool along the workpiece to make contact with the workpiece in succession with respective regions of the at least one tool. Prock teaches a method for machining an internally toothed workpiece including at least one tool (including regions 5, 6) having regions with different surface properties ([0024-0025]; made of different materials) along a longitudinal axis of the tool (fig 1), and moving the at least one tool along the workpiece in a predetermined movement sequence, in order to make contact with and accordingly to machine the internally toothed workpiece in succession with respective regions of the at least one tool having different surface properties (shown in figures 2 and 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Daniel with different regions with different surface properties and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0014-0015]). 
Regarding claim 32, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel does not teach the at least one tool having regions with different surface properties along a longitudinal axis of the tool and moving the at least one tool along the workpiece to make contact with the workpiece in succession with respective regions of the at least one tool. Prock teaches a method for machining an internally toothed workpiece including at least one tool (including regions 5, 6) having regions with different surface properties ([0024-0025]; made of different materials) along a longitudinal axis of the tool (fig 1), wherein the at least one tool is broader than the internally toothed workpiece (fig 2; entire tool is broader in left-right direction), and wherein the regions are configured such that when the at least one tool is moved along the internally toothed workpiece in a continuous movement, the regions, in succession, make contact with and machine the internally toothed workpiece (figs 2 and 3 of Prock show movements to successively use the regions 5 and 6 of the tool to machine the workpiece). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Daniel with different regions with different surface properties and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0014-0015]).
Claim(s) 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 3092935) in view of Yanase et al (US 2012/0184187, previously cited).
Regarding claim 25, Daniel teaches a toothed honing machine comprising a mount (34) with a honing ring (104 in fig 5) disposed in the mount for machining, in a first mode of the toothed honing machine, an externally toothed workpiece (col 3, line 70-col 4, lines 3; shown in fig 5), and at least one tool (106 in the case 106 is a honing tool; col 3, lines 73-75) that is at least partially made of a high-hardness cutting material (col 1, lines 16-20), said tool configured to be moved along an inside of an internally toothed workpiece (shown in fig 5; rotational movement described col 4, lines 1-3) inserted in the mount in place of the honing ring (in the case where 104 is the workpiece; col 3, lines 73-75). 
While Daniel does not explicitly teach the internally toothed workpiece inserted in the mount in place of the honing ring, Daniel does teach the machine can be used with the internally toothed ring (104) on the mount being a honing tool or a workpiece (col 3, lines 73-75) and the externally toothed element (106) being a honing tool or workpiece (col 3, lines 73-75). This indicates that the machine of Daniel is capable of being arranged in both of the claimed modes. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to insert the internally toothed workpiece in the mount in place of the honing ring, as this would be necessary to allow the machine to alternatively hone internal and external gear workpieces as desired by Daniel (col 1, lines 37-41; col 3, lines 59-75).
Daniel does not teach a helical-shaped dressing tool configured to dress the at least one tool. Yanase teaches a toothed honing machine comprising a helical shaped dressing tool (14; fig 3, teeth formed in helical shape) that works in a continuous process (intended function described by Yanase [0048], continuous engagement during rotation), wherein the dressing tool is configured to dress, at least in regions at least one tool (11; [0048]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a helical-shaped dressing tool to the toothed honing machine of Daniel in order to regenerate the edge surfaces of the tool as taught by Yanase ([0048]).
Regarding claim 31, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel further teaches the machine moves the at least one tool according to a machine kinematics that is provided for a method of power honing (honing kinematics provided by radial movement, pressure, and rotation described col 3, lines 44-58; col 4, lines 1-3). 
 
Claim(s) 22-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Yanase as applied to claim 25 above, and further in view of Prock (US 2018/0111209, previously cited).
Regarding claim 22, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel does not teach the at least one tool has different regions with different surface properties. Prock teaches a toothed honing machine including a tool having different regions (5, 6) with different surface properties along a longitudinal axis of the tool (fig 1; [0024-0025]; made of different materials), wherein the at least one tool is broader than the internally toothed workpiece (fig 2; entire tool is broader in left-right direction), and wherein the regions are configured such that when the tool is moved along the internally toothed workpiece in a continuous movement, the regions in succession make contact with and machine the internally toothed workpiece (note that the claimed “continuous movement” is an intended use of the tool and does not limit the structure of the claimed tool; figs 2 and 3 of Prock show movements to successively use the regions 5 and 6 of the tool to machine the workpiece). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Daniel with different regions with different surface properties and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0014-0015]).
Regarding claim 23, Daniel, as modified, teaches all the limitations of claim 22 as described above. Daniel further teaches the tool is configured to machine one tooth flank of a tooth of the internally toothed workpiece while the tool is moved along the internally toothed workpiece (fig 5; see meshing of tool and workpiece which results in contact and machining of tooth flanks).
Regarding claim 29, Daniel, as modified, teaches all the limitations of claim 22 as described above. Daniel further teaches the tool is configured to machine two tooth flanks and one tooth root of respective teeth bordering on a recess of the internally toothed workpiece at the same time while the tool is moved along the internally toothed workpiece (fig 5; see meshing of tool and workpiece which results in contact and machining of tooth flanks and root at recess between the flanks).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, Yanase, and Prock as applied to claim 22 above, and further in view of Litvin et al (US 6146253).
Regarding claim 24, Daniel, as modified, teaches all the limitations of claim 22 as described above. Daniel does not teach the at least one tool dressable by the dressing tool simultaneously with the tool being moved along the internally toothed workpiece. Litvin teaches a toothed honing machine for machining a toothed workpiece wherein a tool is dressable by a dressing tool (56) simultaneously with the tool being moved along the workpiece (col 3, lines 34-42; fig 7). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one tool of Daniel dressable by the dressing tool simultaneously while being moved along the workpiece in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Yanase as applied to claim 25 above, and further in view of Litvin et al (US 6146253, previously cited).
Regarding claim 30, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel does not teach the dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece. Litvin teaches a toothed honing machine including a dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece disposed in the mount (col 3, lines 34-42; fig 7). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dress the tool of Daniel while the tool is being moved along the inside of the internally toothed workpiece inserted in the mount in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. Regarding claim 25 and its dependents, applicant argues that Yanase does not teach the machine having a honing ring on the mount in a first mode and workpiece on the mount in a second mode. However, Yanase is not relied upon to teach these new limitations. This is rendered obvious by the newly cited Daniel as detailed in the rejection above.
Regarding claim 14 and its dependents, applicant argues that the previously relied upon prior art does not teach the newly claimed method steps of providing a mount with a honing ring, removing the honing ring from the mount, and replacing it with the internally toothed workpiece. However, the newly cited Daniel renders these new limitations obvious as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar gear honing methods and apparatuses are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723